t c no united_states tax_court estate of albert strangi deceased rosalie gulig independent executrix petitioner v commissioner of internal revenue respondent docket no filed date d formed a family limited_partnership sflp and transferred assets including securities real_estate insurance policies annuities and partnership interests to sflp in return for a 99-percent limited_partnership_interest held the partnership was valid under state law and will be recognized for estate_tax purposes sec_2703 i r c does not apply to the partnership_agreement the transfer of assets to sflp was not a taxable gift r’s expert’s opinion as to valuation discounts is accepted norman a lofgren and g tomas rhodus for petitioner deborah h delgado gerald l brantley sheila r pattison and william c sabin jr for respondent cohen judge on date respondent determined a dollar_figure deficiency in the federal estate_tax of the estate of albert strangi rosalie gulig independent executrix in the alternative respondent determined a federal gift_tax deficiency of dollar_figure after concessions by the parties the issues for decision are alternatively whether the strangi family limited_partnership sflp should be disregarded for federal tax purposes because it lacks business_purpose and economic_substance whether the sflp is a restriction on the sale or use of property that should be disregarded pursuant to sec_2703 a whether the transfer of assets to sflp was a taxable gift and if sflp is not disregarded the fair_market_value of decedent’s interest in sflp at the date of death unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference albert strangi decedent was domiciled in waco texas at the time of his death and his estate was administered there rosalie strangi gulig mrs gulig resided in waco texas when the petition in this case was filed decedent was a self-made multimillionaire he married genevieve crowley strangi genevieve strangi in the late 1930's and had four children---jeanne strangi albert t strangi john strangi and mrs gulig collectively referred to herein as the strangi children in the marriage between decedent and genevieve strangi was terminated by divorce and decedent remarried irene delores seymour mrs strangi mrs strangi had two daughters from a previous marriage angela seymour and lynda seymour in decedent sold his company mangum manufacturing in exchange for allen group stock and he and mrs strangi moved to fort walton beach florida mrs gulig married michael j gulig mr gulig in mr gulig was an attorney in waco texas with the law firm of sheehy lovelace and mayfield p c mr gulig has done a substantial amount of estate_planning and is proficient in that field on date decedent and mrs strangi executed wills that named the strangi children angela seymour and lynda seymour as residual beneficiaries in the event that either decedent or mrs strangi predeceased the other these wills were prepared by the law offices of tobolowsky prager schlinger in dallas texas mrs strangi also executed the irene delores q4e- strangi irrevocable_trust the trust decedent was designated as the executor of mrs strangi’s will and as the trustee of the trust mrs strangi’s will provided that her personal effects were to be left to decedent and that life_insurance_proceeds employee_benefits and the residuary of her estate should be distributed to the trust the first codicil to mrs strangi’s will provided that property she owned in dallas texas should be distributed to the jeanne strangi brown trust the trust provided that lifetime distributions would be made to mrs strangi and that upon her death her property in florida should be distributed to angela seymour and lynda seymour dollar_figure should be distributed to mrs strangi’s sister and the residuary should be distributed to decedent provided that he survived her in and mrs strangi suffered a series of serious medical problems in decedent and mrs strangi moved to waco texas sylvia stone stone was hired as decedent’s housekeeper she also provided assistance with the care of mrs strangi on date decedent executed a power_of_attorney naming mr gulig as his attorney in fact on date decedent executed a new will naming his children as the sole residual beneficiaries if mrs strangi predeceased him this will also named mrs gulig and ameritrust texas n a ameritrust as coexecutors of decedent’s estate - on date mrs strangi died in waco texas her will was admitted to probate in texas and was not contested in date decedent had surgery that removed a cancerous mass from his back that summer mr gulig took decedent to dallas to be examined by a physician in the neurology department of southwest medical school decedent was then diagnosed with supranuclear palsy a brain disorder that would gradually reduce his ability to speak walk and swallow in date decedent had prostate surgery formation of limited_partnership after decedent’s prostate surgery mr gulig took over the affairs of decedent pursuant to the power_of_attorney mr gulig consulted a probate judge regarding concerns he had about decedent’s affairs on date mr gulig attended a seminar in dallas texas provided by fortress financial group inc fortress fortress trains and educates professionals on the use of family limited_partnerships as a tool to reduce income_tax reduce the reported value of property in an estate preserve assets and facilitate charitable giving the fortress plan recommends contributing assets to a family limited_partnership with a corporate general_partner being created for control purposes the fortress plan also suggests that shares of stock of the corporate general_partner or an interest in the family limited_partnership be donated to a -- - charity to facilitate the plan fortress licenses the use of copyrighted limited_partnership agreements and shareholders’ agreements following the fortress seminar on date mr gulig as decedent’s attorney in fact formed sflp a texas limited_partnership and its corporate general_partner stranco inc stranco a texas corporation mr gulig handled all of the details of the formation executing the limited_partnership agreement and shareholders’ agreement using fortress documents as well as drafting articles of incorporation and bylaws for stranco the partnership_agreement provided that stranco had the sole authority to conduct the business affairs of sflp without the concurrence of any limited_partner or other general_partner thus limited partners could not act on sflp’s behalf without the consent of stranco the partnership_agreement also allowed sflp to lend money to partners affiliates or other persons or entities mr gulig filed the sflp certificate of limited_partnership and the stranco articles of incorporation with the state of texas he also drafted asset transfer documents dated date assigning decedent’s interest in specified real_estate securities accrued interest and dividends insurance policies annuities receivables and partnership interests - referred to collectively herein as the contributed_property to sflp for a 99-percent limited_partnership_interest in sflp all of the contributed_property was reflected in decedent’s capital_account the fair_market_value of the contributed_property was dollar_figure approximately percent of that value was attributable to cash and securities mr gulig invited decedent’s children to participate in sflp through an interest in stranco the corporate general_partner of sflp decedent purchased percent of stranco for dollar_figure and mrs gulig purchased the remaining percent of stranco for dollar_figure on behalf of jeanne strangi john strangi albert t strangi and herself to purchase the stranco shares jeanne strangi john strangi and albert t strangi each executed unsecured notes dated date to mrs gulig with a face_amount of dollar_figure and interest pincite percent stranco contributed dollar_figure to sflp in exchange for a 1-percent general_partnership interest subsequently as a result of the downward adjustment of the value of decedent’s contributed_property stranco’s capital_contribution was reduced on its books by dollar_figure to dollar_figure and a receivable was recorded indicating dollar_figure due from sflp decedent and the strangi children made up the initial board_of directors of stranco and mrs gulig served as president on date the strangi children and mr gulig met to --- - execute the stranco shareholders’ agreement bylaws anda consent of directors authorizing corporate action in lieu of organizational meeting that was effective as of date they also executed a unanimous consent of directors in lieu of special meeting to employ mr gulig to manage the day-to-day affairs of sflp and stranco dated date stranco never had formal meetings all corporate actions were approved by unanimous consent agreements in lieu of actual meetings on date mclennan community college foundation accepted a gift of stranco shares from decedent’s children in honor of their father from date until his death decedent required 24-hour home health care that was provided by olsten healthcare olsten and supplemented by stone during this time stone injured her back this injury resulted in stone’s having back surgery and sflp paid for the surgery on date decedent died of cancer at the age of on date peter gross an attorney from the law firm of prager benson p c as a representative of decedent’s estate requested that texas commerce bank tcb successor_in_interest to ameritrust resign as coexecutor of decedent’s estate the strangi children also requested that tcb decline to serve as coexecutor and agreed to indemnify tcb for claims related to the estate if it declined to serve as coexecutor --- - accordingly tcb declined to serve as coexecutor of decedent’s estate and renounced its right to appoint a successor coindependent executor when decedent’s will was admitted to probate on date mrs gulig was appointed as the sole executor of decedent’s estate angela seymour consulted two attorneys regarding the validity of mrs strangi’s will during she never intended to contest decedent’s will and ultimately no claim or will_contest was filed against decedent’s estate partnership activities following the formation of sflp various distributions were made by sflp to decedent’s estate and the strangi children when distributions were made corresponding and proportionate distributions were made to stranco either in cash or in the form of adjusting journal entries in date sflp distributed dollar_figure to decedent’s estate for state and federal estate and inheritance taxes also in and in sflp distributed dollar_figure to each of the strangi children the distributions were characterized as distributions to decedent’s estate in date sflp divided its primary merrill lynch account into four separate_accounts in each of the strangi children’s names giving them control_over a proportionate share of the partnership assets the partnership also extended lines of credit to john strangi albert t strangi and mrs gulig for - dollar_figure dollar_figure and dollar_figure respectively in date sflp increased john strangi’s line of credit to dollar_figure and albert t strangi’s line of credit to dollar_figure in date sflp advanced to decedent’s estate dollar_figure million to post bonds with the internal_revenue_service and the state of texas in connection with the review of decedent’s estate_tax_return in sflp made distributions of dollar_figure to each of the strangi children the strangi children had received dollar_figure in distributions from sflp as of date estate_tax_return on date decedent’s form_706 united_states estate and generation skipping transfer_tax return estate_tax_return was filed by mr gulig on the estate_tax_return decedent’s gross_estate was reported as dollar_figure this included a dollar_figure fair_market_value for sflp for purposes of the estate_tax_return sflp was valued by appraisal technologies inc on an ongoing business minority interest basis the valuation report arrived at a value before discounts and then applied minority interest discounts totaling percent for lack of marketability and lack of control the estate_tax_return also indicated that decedent had dollar_figure in personal debt and other allowable deductions totaling dollar_figure leaving a reported taxable_estate of dollar_figure the estate_tax_return reported a transfer_tax due of dollar_figure the - li - property that was held by sflp as of the date of death had increased in value to dollar_figure due to the appreciation of securities particularly the allen group stock opinion we must decide whether the existence of sflp will be recognized for federal estate_tax purposes respondent argues that under the business_purpose and economic_substance doctrines sflp should be disregarded in valuing the assets in decedent’s estate petitioner contends that the business_purpose and economic_substance doctrines do not apply to transfer_tax cases and that sflp had economic_substance and business_purpose taxpayers are generally free to structure transactions as they please even if motivated by tax-avoidance considerations see 293_us_465 861_f2d_494 7th cir affg 87_tc_1087 however the tax effects of a particular transaction are determined by the substance of the transaction rather than by its form in 435_us_561 the supreme court stated that a genuine multiple-party transaction with economic_substance compelled or encouraged by business or regulatory realities imbued with tax-independent considerations and x not shaped solely by tax_avoidance features should be respected for tax purposes t ransactions which have no -- economic purpose or substance other than the avoidance of taxes will be disregarded gregory v helvering supra pincite see also 873_f2d_879 5th cir affg tcmemo_1988_72 family partnerships must be closely scrutinized by the courts because the family relationship so readily lends itself to paper arrangements having little or no relationship to reality 308_f2d_719 9th cir accord 98_tc_554 82_tc_239 affd without published opinion 786_f2d_1174 9th cir 63_tc_321 47_tc_491 see also 309_us_331 family partnerships have long been recognized where there is a bona_fide business carried on after the partnership is formed see eg 12_tc_5 mere suspicion and speculation about a decedent’s estate_planning and testamentary objectives are not sufficient to disregard an agreement in the absence of persuasive evidence that the agreement is not susceptible of enforcement or would not be enforced by parties to the agreement cf 92_tc_312 - - the estate contends that there were clear and compelling nontax motives for creating sflp including the provision of a flexible and efficient means by which to manage and protect decedent’s assets specifically the estate argues that its business purposes for forming sflp were to reduce executor and attorney’s fees payable at the death of decedent to insulate decedent from an anticipated tort claim and the estate from a will_contest by creating another layer through which creditors must go to reach assets conveyed to the partnership and to provide a joint investment vehicle for management of decedent’s assets we agree with respondent that there are reasons to be skeptical about the nontax motives for forming seflp we are skeptical of the estate’s claims of business purposes related to executor and attorney’s fees or potential tort claims mr gulig testified that on various social occasions he consulted with a former probate judge about decedent’s anticipated estate those consultations however were not related in time or purpose to the formation of sflp in our view the testimony about consultation is similar to the evidence described in 83_tc_542 affd 798_f2d_65 2d cir to wit the consultation’ was mere window dressing to conceal tax motives we are not persuaded by the testimony that sflp was formed to protect assets from will contests by angela or lynda seymour or from a potential tort claim by stone the seymour claims were stale when the partnership was formed and they never materialized there was no direct corroboration that stone was injured by decedent while she was caring for him or any indication that stone ever threatened litigation we also do not believe that a joint investment vehicle was the purpose of the partnership mr gulig took over control of decedent’s affairs in date under the power_of_attorney and mr gulig continued to manage decedent’s assets through his management responsibilities in stranco petitioner concedes in disputing respondent’s alternative claim of gift_tax liability that directly or indirectly the decedent ended up with of the partnership having put in essentially of the capital the formation and subsequent control of sflp were orchestrated by mr gulig without regard to joint enterprise he formed the partnership and the corporation and then invited mrs gulig’s siblings funded by her to invest in the corporation the strangi children shared in managing the assets only after and to the extent that the merrill lynch account was fragmented in accordance with their respective beneficial interests -- - the nature of the assets that were contributed to sflp supports the conclusion that management of those assets was not the purpose of sflp there were no operating business_assets contributed to sflp decedent transferred cash securities life_insurance policies annuities real_estate and partnership interests to sflp the cash and securities approximated percent of the value of the assets transferred no active business was conducted by sflp following its formation the actual control exercised by mr gulig combined with the 99-percent limited_partnership_interest in sflp and the 47-percent interest in stranco suggest the possibility of including the property transferred to the partnership in decedent’s estate under sec_2036 see eg 114_tc_144 sec_2036 is not an issue in this case however because respondent asserted it only in a proposed amendment to answer tendered shortly before trial respondent’s motion to amend the answer was denied because it was untimely applying the economic_substance_doctrine in this case on the basis of decedent’s continuing control would be equivalent to applying sec_2036 and including the transferred assets in decedent’s estate as discussed below absent application of sec_2036 congress has adopted an alternative approach to perceived valuation abuses - sflp was validly formed under state law the formalities were followed and the proverbial i’s were dotted and t’s were crossed the partnership as a legal matter changed the relationships between decedent and his heirs and decedent and actual and potential creditors regardless of subjective intentions the partnership had sufficient substance to be recognized for tax purposes its existence would not be disregarded by potential purchasers of decedent’s assets and we do not disregard it in this case sec_2703 a sec_2703 provides as follows sec_2703 a general_rule ---for purposes of this subtitle the value of any property shall be determined without regard to-- any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property noting that a right or restriction may be implicit in the capital structure of an entity see sec_25_2703-1 gift_tax regs respondent argues that sec_2703 applies to disregard sflp for transfer_tax purposes respondent further argues that the sflp agreement does not satisfy the safe_harbor exception in sec_2703 b respondent’s brief states congress recognized substantial valuation abuse in the law as it existed prior to the enactment of sec_2036 in in congress replaced sec_2036 with a new chapter_14 including sec_2701 through which sets out special valuation rules for transfer_tax purposes it intended these new sections to target transfer-tax valuation abuses in the intra-family transfers more effectively while relieving taxpayers of sec_2036’s broad sweep it wanted to value property interests more accurately when they were transferred instead of including previously transferred property in the transferor’s gross_estate discussion draft relating to estate valuation freezes hearing before the house comm on ways and means 101st cong 2d sess date house hearing estate_freezes hearing on discussion draft before the subcomm on energy and agricultural taxation and subcomm on taxation and debt management of the senate comm on finance 101st cong date senate hearing the new special valuation rules in chapter_14 departed substantially from the hypothetical willing buyer-willing seller standard the treasury_department recognized that valuing nonpublicly traded assets in family transactions for transfer_tax purposes presented a significant problem it testified to congress that applying the hypothetical standard of a willing buyer- willing seller to family transactions allowed significant amounts to escape taxation senate hearing pincite congress enacted sec_2703 to address abusive intra-family situations sec_2703 addresses burdening a decedent’s property with options to purchase at less than fair_market_value sec_2703 which applies to this case addresses other restrictions that reduce the value of a decedent’s property for estate_tax purposes but not in the hands of the beneficiary congress contemplated that the section would apply to any restriction however created including restrictions implicit in the capital structure of a partnership or contained ina partnership_agreement articles of incorporation corporate bylaws or a shareholders’ agreement informal senate report on s 101st cong 2d sess cong rec s15777 date -- - thus it intended the word restriction in sec_2703 to be read as broadly as possible see sec_25_2703-1 a lease from a father to son will to be disregarded for transfer_tax valuation purposes because it is not similar to arm’s-length transactions among unrelated parties fn ref omitted respondent next argues that the term property in sec_2703 means the underlying assets in the partnership and that the partnership form is the restriction that must be disregarded unfortunately for respondent’s position neither the language of the statute nor the language of the regulation supports respondent’s interpretation absent application of some other provision the property included in decedent’s estate is the limited_partnership_interest and decedent’s interest in stranco in 113_tc_449 the court dealt with a similar issue with respect to interpretation of sec_2704 sec_2703 and sec_2704 were enacted as part of chapter_14 i r c in see omnibus budget reconciliation act of publaw_101_508 104_stat_1388 however as we indicated in kerr v commissioner supra pincite and as respondent acknowledges in the portion of his brief quoted above the new statute was intended to be a targeted substitute for the complexity breadth and vagueness of prior sec_2036 and congress wanted to value property interests more accurately when - - they were transferred instead of including previously transferred property in the transferor’s gross_estate treating the partnership assets rather than decedent’s interest in the partnership as the property to which sec_2703 applies in this case would raise anew the difficulties that congress sought to avoid by repealing sec_2036 and replacing it with chapter_14 we conclude that congress did not intend by the enactment of sec_2703 to treat partnership assets as if they were assets of the estate where the legal_interest owned by the decedent at the time of death was a limited_partnership or corporate interest see also estate of church v united_states aftr 2d ustc par big_number w d tex thus we need not address whether the partnership_agreement satisfies the safe_harbor provisions of sec_2703 b respondent did not argue separately that the stranco shareholders’ agreement should be disregarded for lack of economic_substance or under sec_2703 gift at the inception of sflp respondent determined in the statutory notice and argues in the alternative that if the partnership is recognized for estate_tax purposes decedent made a gift when he transferred property to the partnership and received in return a limited_partnership_interest of lesser value using the value reported by petitioner on the estate_tax_return if decedent gave up property worth in - - excess of dollar_figure million and received back a limited_partnership_interest worth approximately dollar_figure million he appears to have made a gift equal to the loss in value petitioner now claims a greater discount as discussed below in analogous circumstances involving a transfer to a corporation the court_of_appeals in 682_f2d_1220 5th cir held that there was a taxable gift and awarded summary_judgment to the government the court_of_appeals rejected the discounts claimed by the taxpayer stating that no business person would have entered into this transaction thus the ‘moving impulse for the transaction was a desire to pass the family fortune on to others’ id pincite quoting 318_us_184 the court_of_appeals in kincaid concluded that while there may have been business reasons for the taxpayer to transfer land to a family_corporation in exchange for stock there was no business_purpose only a donative one for mrs kincaid to accept less value in return than she gave up id pincite in this case the estate claims that the assets were transferred to sflp for the business purposes discussed above following the formation of sflp decedent owned a 99-percent limited_partnership_interest in sflp and percent of the corporate general_partner stranco even assuming arguendo that decedent’s asserted business purposes were real we do not --- - believe that decedent would give up over dollar_figure million in value to achieve those business purposes nonetheless in this case because we do not believe that decedent gave up control_over the assets his beneficial_interest in them exceeded percent and his contribution was allocated to his own capital_account the instinctive reaction that there was a gift at the inception of the partnership does not lead to a determination of gift_tax liability in a situation such as that in kincaid where other shareholders or partners have a significant interest in an entity that is enhanced as a result of a transfer to the entity or in a situation such as shepherd v commissioner t c __ __ slip op pincite where contributions of a taxpayer are allocated to the capital accounts of other partners there is a gift however in view of decedent’s continuing interest in sflp and the reflection of the contributions in his own capital_account he did not transfer more than a minuscule proportion of the value that would be lost on the conveyance of his assets to the partnership in exchange for a partnership_interest see kincaid v united_states supra pincite realistically in this case the disparity between the value of the assets in the hands of decedent and the alleged value of his partnership_interest reflects on the credibility of the claimed discount applicable to the partnership_interest it does not reflect a taxable gift -- - valuation of decedent’s limited_partnership_interest for the reasons stated above resolution of this case requires that we determine the fair_market_value of decedent’s limited_partnership_interest in sflp for reasons stated above and below we do not believe that the discounts claimed by petitioner in this case are reasonable fair_market_value is the price at which property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts see 411_us_546 sec_20_2031-1 estate_tax regs under the hypothetical willing buyer-willing seller standard decedent’s interest cannot be valued by assuming that sales would be made to any particular person see 658_f2d_999 5th cir on the other hand transactions that are unlikely and plainly contrary to the economic_interest of a buyer or seller are not reflective of fair_market_value see 706_f2d_1424 7th cir 94_tc_193 hstate of hall v commissioner 92_tc_312 estate of o’ keeffe v commissioner tcmemo_1992_210 the trier of fact determining fair_market_value must weigh all relevant evidence and draw appropriate inferences see 325_f2d_934 8th cir affg tcmemo_1961_347 79_tc_938 reviewing the facts of this case at the date of death decedent owned a 99-percent limited_partnership_interest in sflp and a 47-percent interest in stranco the l1-percent owner and general_partner of sflp approximately percent of the partnership’s value consisted of cash and securities it is unlikely and plainly contrary to the interests of a hypothetical seller to sell these interests separately and without regard to the liquidity of the underlying assets sflp was not a risky business or one in which the continuing value of the assets depended on continuing operations fach of the parties in this case presented expert valuation testimony the experts agreed that the appropriate methodology was the net asset value approach each expert determined and applied a minority interest discount and a marketability discount to the net asset value of the partnership assets both petitioner’s expert and respondent’s expert determined that a 25-percent lack of marketability discount was appropriate only respondent’s expert however considered decedent’s ownership of stranco stock we agree with respondent that the relationship between the limited_partnership_interest and the interest in stranco cannot be disregarded the entities were -- - created as a unit and operated as a unit and were functionally inseparable in valuing decedent’s 99-percent limited_partnership_interest on the date of death respondent’s expert applied an 8-percent minority interest discount and a 25-percent marketability discount to reach a combined rounded discount of percent respondent’s expert valued decedent’s 47-percent interest in stranco by applying a 5-percent minority interest discount and a 15-percent marketability discount to reach a combined rounded discount of percent petitioner’s expert applied a 25-percent minority interest discount and a 25-percent marketability discount resulting in an effective total discount of dollar_figure percent to the partnership he did not value petitioner’s interest in stranco because he believed that the relationship was irrelevant in our view his result is unreasonable and must be rejected respondent’s expert selected the lower minority interest discount after considering the effective_control of the limited_partnership_interest and the interest in stranco and considering the detailed provisions of the partnership_agreement and the shareholders’ agreement he examined closed-end funds many of which are traded on major exchanges and determined the range of discounts from net asset value for those funds he selected a discount toward the lower end of the range his analysis was - - well documented and persuasive as respondent notes normally a control premium would apply to an interest having effective_control of an entity petitioner argues that consideration of the stock interest in stranco in valuing the limited_partnership_interest is erroneous because the shareholders’ agreement granted the corporation and the other shareholders the right to purchase a selling shareholder’s stock while the shareholders’ agreement may be a factor to be considered in determining fair_market_value it does not persuade us that a hypothetical seller would not market the interest in the limited_partnership and the interest in the corporation as a unit or that a transaction would actually take place in which only the partnership_interest or the stock interest was transferred under the circumstances the shareholders’ agreement is merely a factor to be taken into account but not to be given conclusive weight cf 92_tc_312 estate of lauder v commissioner tcmemo_1994_527 in view of our rejection of respondent’s belated attempt to raise sec_2036 and respondent’s request that we disregard the partnership_agreement altogether we are constrained to accept the evidence concerning discounts applicable to decedent’s interest in the partnership and in stranco as of the date of death we believe that the result of respondent’s expert’s - - discounts may still be overgenerous to petitioner but that result is the one that we must reach under the evidence and under the applicable statutes we have considered the other arguments of the parties and they do not affect our analysis to reflect the foregoing and the stipulated adjustments decision will be entered under rule reviewed by the court chabot whalen colvin halpern chiechi and thornton jj agree with this majority opinion laro j concurs in this opinion wells c j concurring respectfully although i concur in the result reached by the majority in the instant case i wish to express my disagreement with the majority’s application of the economic_substance_doctrine the majority rejects the alleged business purposes underlying the formation of the disputed partnership but then concludes that the partnership had sufficient substance to be recognized for tax purposes majority op p because the partnership was validly formed under state law which altered the legal relationships between the decedent and others i believe that the majority’s stated reasons for holding that the partnership had substance misapplies the economic_substance_doctrine in cases such as 157_f3d_231 3d cir affg in part and revg in part on another issue tcmemo_1997_115 where the economic_substance_doctrine is applied to deny income_tax benefits the doctrine is applied regardless of the validity of the partnership under state law because the majority has rejected the alleged business purposes underlying the formation of the partnership in issue in the instant case a proper application of the economic_substance_doctrine if it were to apply would ignore the partnership and disallow the discounts for minority interest and lack of marketability - - i believe that rather than holding that the economic_substance_doctrine is satisfied in the instant case the court should conclude that the economic_substance_doctrine does not apply to disregard a validly formed entity where the issue is the value for federal gift and estate_tax purposes of the interest transferred in that entity in that regard i agree with judge foley's concurring opinion in knight v commissioner 115_tc_5 foley j agrees with this concurring opinion - - parr j dissenting the majority citing 435_us_561 states the tax effects of a particular transaction are determined by the substance of the transaction rather than by its form majority op p ll the majority also cites a long line of cases see 309_us_331 308_f2d_719 9th cir 98_tc_554 82_tc_239 affd without published opinion 786_f2d_1174 9th cir 63_tc_321 47_tc_491 that require the court to closely scrutinize family partnerships because the family relationship 'so readily lends itself to paper arrangements having little or no relationship to reality ' majority op p quoting 308_f2d_719 9th cir the majority is skeptical of the estate's claims of business purposes related to executor and attorney's_fees or potential tort claims majority op p is not persuaded that sflp was formed to protect assets from will contests does not believe that a joint investment vehicle was the purpose of the partnership found that the formation and control of sflp were orchestrated by mr gulig without regard to joint enterprise and - - found that the management of the assets contributed to sflp was not the purpose of sflp in this case the facts clearly demonstrate that the paper arrangement the written partnership_agreement had no relationship to the reality of decedent's ownership and control of the assets contributed to the partnership although under the partnership_agreement a limited_partner could not demand a distribution of partnership capital or income the partnership paid for stone's surgery when she injured her back while caring for decedent distributed dollar_figure to decedent's_estate for state and federal estate and inheritance taxes distributed dollar_figure in and and dollar_figure in to each of the strangi children divided its primary merrill lynch account into four separate_accounts in each of the strangi children's names extended lines of credit to john strangi albert t strangi and mrs gulig and advanced to decedent's_estate dollar_figure million to post bonds with the internal_revenue_service it is clear that contrary to the written partnership_agreement decedent and his successor_in_interest to his partnership_interest decedent's_estate had the ability to withdraw funds at will if a hypothetical third party had offered to purchase the assets held by the partnership for the full fair_market_value of those assets there is little doubt --- - that decedent could have had the assets distributed to himself to complete the sale the majority however holds that because the formalities were followed and sflp was validly formed under state law the partnership had sufficient substance to be recognized for tax purposes the majority then values decedent's partnership_interest as if the restrictions in the written partnership_agreement were actually binding on the partners the majority states the actual control exercised by mr gulig combined with the 99-percent limited_partnership_interest in sflp and the percent interest in stranco suggest the possibility of including the property transferred to the partnership in decedent's_estate under sec_2036 majority op p it seems incongruous that for purposes of sec_2036 this court could look to the actual control decedent exercised over the assets of the partnership but for purposes of determining the appropriate discounts for valuing decedent's interest in the partnership this court is limited to the written partnership_agreement assuming arguendo that the partnership must be recognized for federal estate_tax purposes i would value the interest under the agreement that existed in fact rather than under the written partnership_agreement that had no relationship to the reality of decedent's ownership and control of the assets contributed to the partnership - - a person who maintains control_over the ultimate disposition of property 1s in practical effect in a position similar to the actual owner of the property see eg 101_tc_44 supplemented by tcmemo_1994_221 affd 68_f3d_1027 7th cir the court should not allow a taxpayer who is not in fact limited by an agreement to claim a discount that is premised on that very limitation a minority discount is allowed because a limited_partner cannot cause the partnership to make distributions decedent and decedent's_estate in fact caused the partnership to make distributions at will the minority discount is not appropriate in this case additionally a discount for lack of marketability is allowed because a hypothetical third party would pay less for the partnership_interest than for the assets but in this case under the actual partnership arrangement decedent could have had all the assets distributed to himself and then sold them directly to the buyer the lack of marketability discount therefore also is inappropriate in this case because the actual partnership arrangement provided for distributions at will i would value the partnership_interest at the value of the partnership's assets without any discount for the above reasons i respectfully dissent beghe and marvel jj agree with this dissenting opinion - - ruwe j dissenting decedent transferred property to a newly formed partnership in return for a 99-percent limited_partnership_interest this was done months before he died as part of a plan to reduce tax on his estate the estate presented testimony to support its argument that these actions were taken for business purposes the trial judge clearly rejects these arguments and describes the testimony offered by the estate as mere window dressing to conceal tax motives majority op p tax savings was the only motivating factor for transferring property to the partnership nevertheless the majority validates this scheme by valuing decedent’s 99-percent partnership_interest pincite percent below the value of the property that decedent transferred to the partnership respondent argues that if the partnership_interest that decedent received is to be valued pincite percent less than the value of the property that decedent transferred to the partnership then the difference should be considered to be a gift the majority rejects respondent’s gift argument ’ ‘one of the reasons given by the majority for rejecting respondent’s gift argument is we do not believe that decedent gave up control_over the assets majority op p this finding is inconsistent with the majority’s allowance of a percent discount if decedent owned assets worth dollar_figure transferred legal_title to those assets to a partnership in which he had a beneficial_interest that exceeded percent and thereafter retained control_over the transferred assets how could the value of his property rights be percent less after continued - - respondent’s gift_tax argument is supported by the applicable statutes regulations and controlling opinions if the value of the property that decedent transferred to the partnership was more than the value of the consideration that he received and the transfer was not made for bona_fide nontax business reasons then the amount by which the value of the property transferred exceeds the value of the consideration is deemed to be a gift pursuant to sec_2512 sec_2512 provides sec_2512 valuation of gifts b where property is transferred for less than an adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift and shall be included in computing the amount of gifts made during the calendar_year sec_25_2512-8 gift_tax regs provides sec_25_2512-8 transfers for insufficient consideration --transfers reached by the gift_tax are not confined to those only which being without a valuable consideration accord with the common_law concept of gifts but embrace as well sales exchanges and other dispositions of property for a consideration to the extent that the value of the property transferred by the donor exceeds the value in money or money’s worth of the consideration given therefor xk kek continued the transfer certainly a hypothetical willing buyer and seller with reasonable knowledge of the relevant facts would be aware that decedent’s property interests included control_over the assets the majority’s analysis fails to adequately explain this apparent anomaly -- - transactions made in the ordinary course of business are exempt from the above gift_tax provisions thus sec_25_2512-8 gift_tax regs provides however a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent will be considered as made for an adequate_and_full_consideration in money or money’s worth the supreme court has described previous versions of the gift_tax statutes sec_501 imposing the tax on gifts and sec_503 which is virtually identical to present sec_2512 b in the following terms sec_501 and sec_503 are not disparate provisions congress directed them to the same purpose and they should not be separated in application had congress taxed gifts simpliciter it would be appropriate to assume that the term was used in its colloquial sense and a search for donative_intent would be indicated but congress intended to use the term gifts in its broadest and most comprehensive sense h_rep_no 72d cong 1st sess p s rep no 72d cong lst sess p cf 318_us_176 318_us_184 congress chose not to require an ascertainment of what too often is an elusive state of mind for purposes of the gift_tax it not only dispensed with the test of donative_intent it formulated a much more workable external test that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the excess in such money value shall for the purpose of the tax imposed by this title be deemed a gift and treasury regulations have emphasized that common_law considerations were not embodied in the gift_tax to reinforce the evident desire of congress to hit all the protean arrangements which the wit of man can devise that are not business transactions within the - - meaning of ordinary speech the treasury regulations make clear that no genuine business transaction comes within the purport of the gift_tax by excluding a sale exchange or other transfer of property made in the ordinary course of business a transaction which is bona_fide at arm’s length and free from any donative_intent sec_79 ed art thus on finding that a transfer in the circumstances of a particular case is not made in the ordinary course of business the transfer becomes subject_to the gift_tax to the extent that it is not made for an adequate_and_full_consideration in money or money’s worth see paul federal estate_and_gift_taxation p 324_us_303 fn ref omitted emphasis added in light of what the supreme court said the estate attempted to portray the transfer of property to the partnership as a business transaction the majority soundly rejects this as a masquerade indeed it is clear that the transfer was made to reduce the value of decedent’s assets for estate_tax purposes while at the same time allowing the full value of decedent’s property to pass to his children the supreme court has described the objective of the gift_tax as follows the section taxing as gifts transfers that are not made for adequate and full money consideration aims to reach those transfers which are withdrawn from the donor’s estate commissioner v wemyss supra pincite under the applicable gift_tax provisions and supreme court precedent it 1s unnecessary to consider what decedent’s children received on the date of the transfer in order to determine the value of the deemed gift under sec_2512 indeed it is -- - not even necessary to identify the donees sec_25_2511-2 gift_tax regs provides sec_25_2511-2 cessation of donor’s dominion and control -- a the gift_tax 1s not imposed upon the receipt of the property by the donee nor is it necessarily determined by the measure of enrichment resulting to the donee from the transfer nor is it conditioned upon ability to identify the donee at the time of the transfer on the contrary the tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable in 318_us_184 the taxpayer argued that there could be no gift of a remainder_interest where the putative remaindermen prospective unborn children of the grantor did not even exist at the time of the transfer the supreme court rejected this argument stating that the gift_tax is a primary and personal liability of the donor measured by the value of the property passing from the donor this case involves an attempt by a dying man or his attorney to transfer property to a partnership in consideration for a 99-percent partnership_interest that would be valued at substantially less than the value of the assets transferred to the partnership while at the same time assuring that percent of the value of the transferred assets would be passed to decedent’s beneficiaries assuming as the majority has found that decedent’s partnership_interest was worth less than the -- - property he transferred sec_2512 should be applied pursuant to that section the excess of the value of the property decedent transferred to the partnership over the value of the consideration he received is deemed a gift subject_to the gift_tax by failing to apply sec_2512 in this case the majority thwarts the purpose of sec_2512 which the supreme court described as the evident desire of congress to hit all the protean arrangements which the wit of man can devise that are not business transactions commissioner v wemyss supra pincite parr beghe gale and marvel jj agree with this dissenting opinion the majority’s allowance of a 31-percent discount is in stark contrast to its rejection of respondent’s gift argument on the ground that decedent did not give up control of the assets when he transferred them to the partnership see majority op p while the basis for finding that decedent did not give up control of the assets is not fully explained it appears not to be based on the literal terms of the partnership_agreement which gave control to stranco the corporate general_partner decedent owned only percent of the stranco stock since the majority also rejects respondent’s economic_substance argument the only other conceivable basis for concluding that decedent retained control_over the assets that he contributed to the partnership is that the partnership arrangement was a factual sham if that were the case the partnership arrangement itself would be mere window dressing masking the true facts and the terms of the partnership arrangement should be disregarded in an analogous situation the court_of_appeals for the tenth circuit disregarded the written terms of a transfer document as fraudulent see 945_f2d_359 10th cir -- -- beghe j dissenting having joined the dissents of judges parr and ruwe i write separately to describe another path to the conclusion that sflp had no effect on the value of mr strangi’s gross_estate under sec_2031 and sec_2033 in my view the property to be valued is the property originally held by mr strangi the so-called contributed_property notwithstanding that the property in question may have been contributed to a partnership formed on mr strangi’s behalf in exchange for a percent limited_partnership_interest we’re not bound to accept the estate’s contention that the property to be valued is its interest in sflp subject_to all the disabilities and resulting valuation discounts entailed by ownership of an interest ina limited_partnership instead the facts of this case invite us to use the end-result version of the step-transaction doctrine to treat the underlying partnership assets--the property originally held by the decedent--as the property to be valued for estate_tax purposes the value of property for transfer_tax purposes is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts see 411_us_546 sec_20_2031-1 estate_tax regs sec_25_2512-1 gift_tax regs the majority state that sflp’s existence would not be -- - disregarded by potential purchasers of decedent’s assets the majority also suggest that this is why the partnership should not be disregarded as a substantive sham see majority op p i support the use of substance over form analysis to decide whether a transaction qualifies for the tax-law defined status its form suggests a formally correct transaction without a business_purpose may not be a reorganization and a title holder of property without an economic_interest may not be the tax owner however i share the majority’s concerns about using substance over form analysis to alter the conclusion about a real-world fact such as the fair_market_value of property which the law tells us is the price at which the property actually could be sold ’ ' against the grain of the majority’s conclusions that the sflp arrangements were neither a factual sham nor a substantive sham i would observe that another conceivable basis for concluding that decedent retained control_over the assets that he contributed to the partnership ruwe j dissenting opinion page note are the multiple roles played by mr gulig who had decedent’s power_of_attorney and caused himself to be employed by stranco to manage the affairs of sflp and the tacit understanding of the other family members that he would look out for their interests although i would agree with the majority that use of substantive sham analysis may not be appropriate in transfer_tax cases i believe that factual sham analysis can be used in appropriate cases in the transfer_tax area and that the case at hand is one of those cases the terms of the sflp partnership_agreement should be disregarded because the parties to the agreement didn’t pay any attention to them cf 945_f2d_359 10th cir to adapt to the case at hand the hypothetical posed by the court_of_appeals in 839_f2d_1249 continued - al --- although my approach to the case at hand employs a step- transaction analysis which is a variant of substance over form i do not use that analysis to conclude anything about fair_market_value instead i use it to identify the property whose transfer is subject_to tax step-transaction analysis has often been used in transfer_tax cases to identify the transferor or the property transferred the step-transaction doctrine is a judicially created concept that treats a series of formally separate steps as a single transaction if those steps are in substance integrated interdependent and focused toward a particular end result 88_tc_1415 the most far- reaching version of the step-transaction doctrine the end-result_test applies if it appears that a series of formally separate steps are really prearranged parts of a single transaction that are intended from the outset to reach the ultimate result see penrod v commissioner t c pincite citing 315_us_179 345_f2d_698 2d cir 124_f2d_602 4th cir continued 7th cir the magic marker the guligs used to paint the mustache on the mona lisa was filled with disappearing ink however the discussion in the text is presented as an alternative to a factual sham analysis - -- 25_tc_132 14_tc_757 418_f2d_511 the end-result_test is flexible and grounds tax consequences on what actually happened not on formalisms chosen by the participants see penrod v commissioner supra the sole purpose of the transactions orchestrated by mr and mrs gulig was to reduce federal transfer_taxes by depressing the value of mr strangi’s assets as they passed through his gross_estate to his children via the partnership the arrangement merely operated to convey the assets to the same individuals who would have received the assets in any event under mr strangi’s will nothing of substance was intended to change as a result of the transactions and indeed the transactions did nothing to affect mr strangi’s or his children’s interests in the underlying assets except to evidence an effort to reduce federal transfer_taxes the control exercised by mr strangi and his children over the assets did not change at all as a result of the transactions for instance shortly after mr strangi’s death sflp made substantial distributions to the children the merrill lynch account was divided into separate_accounts to allow each child to control his or her proportionate share of sflp assets and distributions were made to the estate to enable it to pay death taxes and post a bond mr strangi’s testamentary -- - objectives are further evidenced by his practical incompetency and failing health at formation and funding of sflp and stranco and the short time between the partnership transactions and mr strangi’s death the estate asserts that property with a stated_value of dollar_figure in the form of cash and securities when funneled through the partnership took on a reduced value of dollar_figure it is inconceivable that mr strangi would have accepted if dealing at arm’s length a partnership_interest purportedly worth only two-thirds of the value of the assets he transferred this is especially the case given mr strangi’s age and health because it would have been impossible for him ever to recoup this immediate loss it is also inconceivable that mr strangi or his representatives would transfer the bulk of his liquid_assets to a partnership in exchange for a limited interest plus a minority interest in the corporate general_partner that would terminate his control_over the assets and their income streams if the other partners had not been family members see estate of trenchard v commissioner tcmemo_1995_121 there the court found incredible the assertion of the executrix that the decedent’s transfer of property to a family_corporation in exchange for stock was in the ordinary course of business it is clear that the sole purpose of sflp was to depress the value of -- -- mr strangi’s assets artificially for a brief time as the assets passed through his estate to his children see estate of murphy v commissioner tcmemo_1990_472 in which this court denied decedent’s estate a minority discount on a 65-percent stock interest because the prior inter_vivos transfer of a 76-percent interest did not appreciably affect decedent’s beneficial_interest except to reduce federal transfer_taxes estate of murphy v commissioner supra 60_tcm_645 t c m ria par big_number pincite1 thus under the end-result_test the formally separate steps of the transaction the creation and funding of the partnership within months of mr strangi’s death the substantial outright distributions to the estate and to the children and the carving up of the merrill lynch account that were employed to achieve mr strangi’s testamentary objectives should be collapsed and viewed as a single integrated transaction the transfer at mr strangi’s death of the underlying assets in many cases courts have collapsed multistep transactions or recast them to identify the parties usually the donor or donee or the property to be valued for transfer_tax purposes see eg estate of bies v commissioner tcmemo_2000_338 identifying transferors for purposes of gift_tax annual exclusions estate of cidulka v commissioner t c memo - - donor’s gift of minority stock interests to shareholders followed by a redemption of donor’s remaining shares treated as single transfer of a controlling_interest estate of murphy v commissioner supra decedent’s inter_vivos transfer of a minority interest followed by a testamentary transfer of her remaining shares treated as an integrated_plan to transfer control to decedent’s children 42_fsupp2d_700 w d tex transfer of percent of donor’s stock to donor’s spouse followed by a transfer by spouse and donor of all their stock to a_trust for the benefit of their child treated as one gift by donor of the entire block the reciprocal_trust doctrine another application of substance over form has been used in the estate and gift_tax area to determine who is the transferor_of_property for the purposes of inclusion in the gross_estate see 395_us_316 applying the reciprocal_trust doctrine in the estate_tax context to identify the grantor and guoting with approval 109_f2d_99 2d cir the law searches out the reality and is not concerned with the form more recently sather v commissioner tcmemo_1999_309 applied the reciprocal_trust in 42_fsupp2d_700 n w d tex the court distinguished estate of frank v commissioner tcmemo_1995_132 where this court declined to integrate the steps of the transaction -- - doctrine to cut down the number of present_interest annual exclusions for gift_tax purposes we must peel away the veil of cross-transfers to seek out the economic_substance of the foregoing series of transfers we are led to the inescapable conclusion that the form in which the transfers were cast ie gifts to the nieces and nephews had no purpose aside from the tax benefits petitioners sought by way of inflating their exclusion amounts the substance and purpose of the series of transfers was for each married couple to give to their own children their sathers stock after the transfers each child was left in the same economic position as he or she would have been in had the parents given the stock directly to him or her each niece and nephew received an identical amount of stock from his or her aunts and uncles and was left in the same economic position in relation to the others this was not a coincidence but rather was the result of a plan among the donors to give gifts to their own children in a form that would avoid taxes sather v commissioner tcmemo_1999_309 78_tcm_456 t c m ria par big_number pincite4-99-1965 all this is set out most clearly in our reviewed opinion in bischoff v commissioner 69_tc_32 as explained by the court_of_appeals_for_the_federal_circuit in 694_f2d_1261 fed cir we agree with the majority in bischoff and the appellee in this action the united_states that the reciprocal_trust doctrine merely identifies the true transferor but the actual basis for taxation is founded upon specific statutory authority -- - in 56_tc_489 affd 458_f2d_616 5th cir an elderly decedent who was otherwise uninsurable purchased a single premium annuity and was thereby able to obtain life_insurance that he assigned to trusts the court held that the arrangement was not life_insurance within the meaning of the parenthetical exception contained in sec_2039 and therefore the proceeds of the policies were includable in decedent’s gross_estate in so holding the court used the language of step transactions to find that the annuity and insurance were part of a single investment agreement daniels v commissioner tcmemo_1994_591 applied the step-transaction doctrine ina gift_tax case in favor of the taxpayers to conclude that an outright gift of common_stock to children and a simultaneous exchange of some common for preferred were parts of the same gift as a result the commissioner’s belated attempt to tax the imbalance in values on the common- preferred exchange was barred by the statute_of_limitations my conclusion that the property to be valued for estate_tax purposes should be the property transferred to sflp is further supported by the decision of 839_f2d_1249 7th cir affg 87_tc_349 there the court_of_appeals for the seventh circuit held that the taxable value of a gift is not altered by the terms of the conveyance therefore -- - restrictions imposed in the instrument of transfer are to be ignored for purposes of making estate or gift_tax valuations id pincite3 i conclude that the formation of sflp and subseguent distributions of partnership assets should be treated as parts of a single integrated transaction and that the sflp agreement is properly viewed as a restriction included in the testamentary conveyance to the strangi children accordingly under citizens bank trust co v commissioner supra and the other authorities previously discussed any reduction in values allegedly caused by the sflp agreement should be disregarded under sec_2031 and sec_2033 the contributed_property is the property to be included and valued in the gross_estate parr j agrees with this dissenting opinion
